379 F.2d 288
UNITED STATES of America,v.Joseph DONATO, Appellant.
No. 16369.
United States Court of Appeals Third Circuit.
Argued April 7, 1967.Decided May 9, 1967.

Herman Bloom, Philadelphia, Pa.  (Herbert Fisher, Bloom, Ocks & Fisher, Philadelphia, Pa., on the brief), for appellant.
Robert St. Leger Goggin, Asst. U.S. Atty., Philadelphia, Pa.  (Drew J. T. O'Keefe, U.S. Atty., Harold S. O'Brian, Jr., Asst. U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN and GANEY, Circuit Judges, and NEALON, Distrct Judge.
OPINION OF THE COURT
PER CURIAM.


1
On review of this record we find no error.  The judgment of the District Court, 269 F.Supp. 921, will be affirmed upon the opinions of Judge Van Dusen therein.